DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2021 was filed before the first action on the merits (FAOM).  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-10, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pastor et al. (EP2182378A1, “Pastor”).
Regarding claim 1, Pastor teaches a receiver for a light detection and ranging (LiDAR) system, comprising:
a photodetector configured to receive a laser beam and convert the laser beam into an electrical signal including a plurality of pulses (Pastor Fig. 2A light receiving element 20 converts reception pulse 18 into electrical signals that includes several peaks i.e. a plurality of pulses; paragraph 0035-0036),
an amplifier configured to amplify the electrical signal (Pastor Fig. 2A amplifier 22 amplifies signal from light receiving element 20; paragraph 0037);
and a pulse equalizer configured to sharpen the plurality of pulses in the amplified electrical signal (Pastor Fig. 2A pre-processing unit 28 equalizes pulses and reconstructs the received pulses i.e. sharpen; paragraph 0039), wherein each pulse is sharpened to have a narrower width and an increased amplitude. (Pastor Fig. 5B after digital pulse reconstruction, distorted receiving pulse 38 is sharpened into undistorted receiving pulse 36 having narrower width and increased amplitude; paragraph 0047)

Regarding claim 2, Pastor teaches all the limitations of claim 1 as stated above. Further, Pastor teaches:
further including an analog to digital converter configured to convert the amplified electrical signal to a digital signal including a plurality of digitized pulses (Pastor Fig. 2A analog/digital converter 24 converts signal from amplifier 22 into digital signals; paragraph 0037), 
wherein the pulse equalizer is a digital equalizer coupled to the analog to digital converter and configured to sharpen the digitized pulses. (Pastor Fig. .  

Regarding claim 6, Pastor teaches all the limitations of claim 1 as stated above. Further, Pastor teaches:
	wherein the pulse equalizer is characterized by a plurality of filter coefficients, wherein the plurality of filter coefficients are determined through optimization.  (the laser scanner system uses inverse of the transfer function i.e. optimization of the filter coefficients to sharpen pulses; paragraph 0047-0048)  

Regarding claim 7, Pastor teaches all the limitations of claim 1 as stated above. Further, Pastor teaches:
wherein the optimization minimizes a difference between the sharpened pulses and respective desired pulses in a time domain. (the difference between Pastor Fig. 5B sharpened pulse 36 and Fig. 5a desired pulse 36 is minimized by preprocessor in the time domain; paragraph 0046-0047)

Regarding claim 8, Pastor teaches all the limitations of claim 1 as stated above. Further, Pastor teaches:
	wherein the optimization minimizes a frequency response of the photodetector and the amplifier in a frequency domain. (the laser scanner system uses inverse of the transfer function to minimize frequency response of analog receiving electronics i.e. photodetector and amplifier in frequency domain; paragraph 0046-0048)

Regarding claim 9, Pastor teaches a light detection and ranging (LiDAR) system, comprising:
	a transmitter configured to transmit a native laser beam to scan an object (Pastor Fig. 1 laser scanner 10 emits light pulse 12 onto surface 16 i.e. object; paragraph 0033); and
a receiver, comprising
	a photodetector configured to receive a laser beam returned from the object, and convert the received laser beam to an electrical signal including a plurality of pulses (Pastor Fig. 2A light receiving element 20 converts reception pulse 18 into electrical signals that includes several peaks i.e. a plurality of pulses; paragraph 0035-0036);
	an amplifier configured to amplify the electrical signal (Pastor Fig. 2A amplifier 22 amplifies signal from light receiving element 20; paragraph 0037);
	and a pulse equalizer configured to sharpen the plurality of pulses in the amplified electrical signal (Pastor Fig. 2A pre-processing unit 28 equalizes pulses and reconstructs the received pulses i.e. sharpen; paragraph 0039), wherein each pulse is sharpened to have a narrower width and an increased amplitude. (Pastor Fig. 5B after digital pulse reconstruction, distorted receiving pulse 38 is sharpened into undistorted receiving pulse 36 having narrower width and increased amplitude; paragraph 0047)


wherein the receiver further comprises an analog to digital converter configured to convert the amplified electrical signal to a digital signal  including a plurality of digitized pulses (Pastor Fig. 2A analog/digital converter 24 converts signal from amplifier 22 into digital signals; paragraph 0037), wherein the pulse equalizer is a digital equalizer coupled to the analog to digital converter and configured to sharpen the digitized pulses. (Pastor Fig. 2A pre-processing unit 28 takes in digital signal from analog/digital converter 24 to equalize/sharpen pulses; paragraph 0039)

Regarding claim 14, Pastor teaches all the limitations of claim 9 as stated above. Further, Pastor teaches:
wherein the pulse equalizer is characterized by a plurality of filter coefficients, wherein the plurality of filter coefficients are determined through optimization. (the laser scanner system uses inverse of the transfer function i.e. optimization of the filter coefficients to sharpen pulses; paragraph 0047-0048)

Regarding claim 15, Pastor teaches all the limitations of claim 14 as stated above. Further, Pastor teaches:
wherein the optimization minimizes a difference between the sharpened pulses and respective pulses in the native laser beam in a time domain. (the difference between Pastor Fig. 5B sharpened pulse 36 and Fig. 5a desired pulse 36 is minimized by preprocessor in the time domain; paragraph 0046-0047)

Regarding claim 16, Pastor teaches all the limitations of claim 14 as stated above. Further, Pastor teaches:
wherein the optimization minimizes a frequency response of the photodetector and the amplifier in a frequency domain. (the laser scanner system uses inverse of the transfer function to minimize frequency response of analog receiving electronics i.e. photodetector and amplifier in frequency domain; paragraph 0046-0048)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 11-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boesch (SIGNAL PRECONDITIONING USING FEEDFORWARD EQUALIZERS IN ADC-BASED DATA LINKS – May 2016).

Regarding claim 3, Pastor teaches all the limitations of claim 1 as stated above. Further Pastor teaches:
pulses (Pastor Fig. 2A analog/digital converter 24 converts signal from amplifier 22 into digital signals; paragraph 0037)
Pastor does not teach:
wherein the pulse equalizer is an analog equalizer, and the receiver further comprises an analog to digital converter configured to convert the electrical signal including the sharpened pulses to a digital signal including a plurality of digitized pulses
However, in the field of high-speed communication systems, Boesch teaches methods to increase the signal-to-noise ratio of pulses to increase accuracy when exchanging data. Boesch is analogous to Pastor since both aim to solve the problem of noisy signals by equalization. Specifically, Boesch teaches using an analog equalizer before analog-to-digital conversion (Boesch Fig. 1.4(c) RX FFE is an analog equalizer that is coupled before an ADC; page 5 paragraph 3).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Pastor with Boesch to add an analog equalizer before the ADC. The motivation to do so is to increase signal-to-noise ratio when receiving noisy pulses.

Regarding claim 4, Pastor teaches all the limitations of claim 1 as stated above.
Pastor does not teach:
wherein the pulse equalizer is a feed-forward equalizer
However, in the field of high-speed communication systems, Boesch teaches methods to increase the signal-to-noise ratio of pulses to increase accuracy when 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Pastor with Boesch to add a feed-forward equalizer. The motivation to do so is to increase signal-to-noise ratio when receiving noisy pulses.

Regarding claim 5, Pastor teaches all the limitations of claim 1 as stated above.
Pastor does not teach:
wherein the pulse equalizer is a Wiener filter or a continuous-time linear equalizer
However, in the field of high-speed communication systems, Boesch teaches methods to increase the signal-to-noise ratio of pulses to increase accuracy when exchanging data. Boesch is analogous to Pastor since both aim to solve the problem of noisy signals by equalization. Specifically, Boesch teaches using a continuous-time linear equalizer (Boesch Fig. 1.4(a) Blind equalization uses a continuous-time linear equalizer or CTLE).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Pastor with Boesch to add a continuous-time linear equalizer. The motivation to do so is to increase signal-to-noise ratio when receiving noisy pulses.


Further, Pastor teaches:
(Pastor Fig. 2A analog/digital converter 24 converts signal from amplifier 22 into digital signals; paragraph 0037)
Pastor does not teach:
wherein the pulse equalizer is an analog equalizer, and the receiver further comprises an analog to digital converter configured to convert the electrical signal including the sharpened pulses to a digital signal including a plurality of digitized pulses
However, in the field of high-speed communication systems, Boesch teaches methods to increase the signal-to-noise ratio of pulses to increase accuracy when exchanging data. Boesch is analogous to Pastor since both aim to solve the problem of noisy signals by equalization. Specifically, Boesch teaches using an analog equalizer before analog-to-digital conversion (Boesch Fig. 1.4(c) RX FFE is an analog equalizer that is coupled before an ADC; page 5 paragraph 3).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Pastor with Boesch to add an analog equalizer before the ADC. The motivation to do so is to increase signal-to-noise ratio when receiving noisy pulses.


Pastor does not teach:
wherein the pulse equalizer is a feed-forward equalizer
However, in the field of high-speed communication systems, Boesch teaches methods to increase the signal-to-noise ratio of pulses to increase accuracy when exchanging data. Boesch is analogous to Pastor since both aim to solve the problem of noisy signals by equalization. Specifically, Boesch teaches using a feed-forward equalizer (Boesch Fig. 1.4(b) Digital FFE coupled to ADC; page 5 paragraph 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Pastor with Boesch to add a feed-forward equalizer. The motivation to do so is to increase signal-to-noise ratio when receiving noisy pulses.

Regarding claim 13, Pastor teaches all the limitations of claim 9 as stated above.
Pastor does not teach:
wherein the pulse equalizer is a Wiener filter or a continuous-time linear equalizer
However, in the field of high-speed communication systems, Boesch teaches methods to increase the signal-to-noise ratio of pulses to increase accuracy when exchanging data. Boesch is analogous to Pastor since both aim to solve the problem of noisy signals by equalization. Specifically, Boesch teaches using a continuous-time linear equalizer (Boesch Fig. 1.4(a) Blind equalization uses a continuous-time linear equalizer or CTLE).


Regarding claim 17, Pastor teaches a receiver for light detection and ranging (LiDAR) system, comprising:
a photodetector configured to receive a laser beam, and convert the received laser beam to an electrical signal including a plurality of pulses pulses (Fig. 2A light receiving element 20 converts reception pulse 18 into electrical signals that includes several peaks i.e. a plurality of pulses; paragraph 0035-0036); 
an amplifier configured to amplify the electrical signal; an analog to digital converter configured to convert the amplified electrical signal to a digital signal including a plurality of digitized pulses (Fig. 2A amplifier 22 amplifies signal from light receiving element 20; paragraph 0037); 
Pastor does not teach:
[…]
and a feed-forward equalizer configured to sharpen the plurality of digitized pulses in the amplified electrical signal, wherein the feed-forward equalizer is characterized by a plurality of filter coefficients.  
However, in the field of high-speed communication systems, Boesch teaches methods to increase the signal-to-noise ratio of pulses to increase accuracy when 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Pastor with Boesch to add a feed-forward equalizer with filter coefficients. The motivation to do so is to increase signal-to-noise ratio when receiving noisy pulses.

Regarding claim 18, Pastor teaches all the limitations of claim 17 as stated above. Further, Pastor teaches:
wherein the plurality of filter coefficients are optimized to minimize a frequency response of the photodetector and the amplifier in a frequency domain.  (the laser scanner system uses inverse of the transfer function to minimize frequency response of analog receiving electronics i.e. photodetector and amplifier in frequency domain; paragraph 0046-0048)

Regarding claim 19, Pastor teaches all the limitations of claim 17 as stated above. Further, Pastor teaches:
wherein each sharpened pulse has a narrower width and an increased amplitude compared to the respective digitized pulse.  (Pastor Fig. 5B after digital pulse reconstruction, distorted receiving pulse 38 is sharpened into undistorted receiving pulse 36 having narrower width and increased amplitude; paragraph 0047)

Regarding claim 20, Pastor teaches all the limitations of claim 17 as stated above. Further, Pastor teaches:
	wherein the photodetector is an array of avalanche photodiodes and the amplifier is a transimpedance amplifier (Pastor Fig. 2A light receiving element 20 is an avalanche photodiode which can be designed as an array of avalanche photodiodes and amplifier is a transimpedance amplifier paragraph 0036-0037).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HWANG whose telephone number is (571)272-5297. The examiner can normally be reached Monday - Friday 8:30 - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SH/Examiner, Art Unit 3645    
                                                                                                                                                                                                    /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645